Citation Nr: 1620413	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for spondylosis and strain of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), gastritis, and residuals of cholecystectomy (gallbladder removal).

4.  Entitlement to an initial compensable rating for lumbar strain prior to February 1, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran's DD Form 214(s) (Certificate(s) of Release or Discharge from Active Duty) is (are) not of record.  According to information obtained from the Department of Veterans Affairs (VA) Beneficiary Identification Records Locator Subsystem (BIRLS), he served on active duty in the U.S. Air Force from November 1986 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions issued by the VA Regional Office (RO) in Winston-Salem, North Carolina.  By those decisions, the RO, in pertinent part, granted service connection and an initial noncompensable (zero percent) rating for migraine headaches, effective July 1, 2010 (the day following the Veteran's discharge from service); granted service connection and an initial 10 percent rating for spondylosis and strain of the cervical spine, effective July 1, 2010; granted service connection and an initial 10 percent rating for GERD, gastritis, and residuals of cholecystectomy, effective July 1, 2010; and granted service connection for lumbar strain, evaluated as noncompensably disabling from July 1, 2010, and as 10 percent disabling from February 1, 2011.

In February 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.

During the hearing, the Veteran and his representative submitted additional evidence in support of the Veteran's appeal and stated on the record that they wished to waive the right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  The Veteran's representative also waived AOJ review of further evidence added to the record in March 2014.  Id.

The Veteran has made statements to the effect that he suffers from insomnia, and secondary effects thereof (to include numbness in his hands and feet, impaired cognitive ability, and a compromised immune system) that is attributable to his service-connected GERD, gastritis, and residuals of cholecystectomy.  It is not entirely clear from the record whether he wishes to pursue a claim under that theory.  If he does, he should file a formal application with the AOJ so that appropriate action can be taken.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran filed the claim underlying this appeal in April 2010, under the Benefits Delivery at Discharge program.  Although service treatment records were associated with the record at the time the claim was filed, he thereafter served on active duty for an additional two months.  In light of the relative frequency of the Veteran's in-service treatment (the record contains more than 900 pages of service treatment records dated through February 19, 2010), and because no VA examination was conducted prior to service discharge, it appears likely that additional, later-dated service treatment records exist, to include the report of a service department separation examination.  See, e.g., DoD Instruction 6040.46 (Apr. 14, 2016) (providing that all service members completing a period of active duty must complete a separation history and physical examination, and that documentation of such must be entered into each member's service treatment records before final separation from service).  Because such records could contain information bearing on the outcome of the Veteran's appeal, additional development is required.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c) (2015).

Of the service treatment records that are currently in evidence, there are more than 70 pages that have been improperly scanned into the Veteran's Virtual VA file.  Specifically, the records (primarily those labeled, "Lab Results Flowsheet" and "Medications Flowsheet," dated February 19, 2010), although originally of landscape orientation, were scanned into Virtual VA in a portrait orientation, thereby "cutting off" the right-hand side of those records.  At least one of the incomplete entries, the date of which cannot be discerned as a result of the scanning error, clearly pertains to the Veteran's service-connected GERD.  As such, this needs to be corrected, if possible.

At the time of the February 2014 Board hearing, the Veteran and his representative submitted records of private, post-service chiropractic care the Veteran had been receiving for the service-connected disabilities of his spine.  For reasons that are not entirely clear, those records were never uploaded to the Veteran's electronic claims file(s).  This also needs to be corrected.

During the hearing in February 2014, the Veteran testified that he had not received any post-service treatment for the disabilities here at issue, other than the aforementioned private chiropractic care.  However, it appears clear from the record that he received private, post-service care for gastrointestinal symptoms from a Dr. Covelli in July 2010.  See record from Dr. Covelli, dated October 2010 (making reference to an earlier visit).  It also appears from two medication lists of record (one from VA, the other from the service department) that the Veteran was getting prescriptions-to include for Maxalt (used to treat headaches), Meloxicam (an anti-inflammatory), and promethazine (used to treat pain, nausea, and vomiting)-from a clinic at Maxwell Air Force Base in 2011 and/or 2012.  Presumably, although the Veteran did not consider his visits to that clinic to constitute "treatment," some sort of clinical or progress notes would have been generated in connection with the issuance of his prescriptions.  Because those sorts of notes, and the additional record(s) from Dr. Covelli, could contain information germane to the Veteran's appeal, efforts should be made to obtain them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The Veteran last underwent VA examination for purposes of assessing the severity of the disabilities here at issue in August 2010 (headaches and gastrointestinal disability) and February 2011 (cervical and lumbar spine).  The evidence as to whether his disabilities have increased in severity since the time of those examinations is somewhat contradictory.  

During the February 2014 Board hearing, the Veteran testified that his disabilities remained essentially the same as they had been at the time of the prior examinations.  However, his spouse disagreed with that assessment.  The Veteran himself noted in his August 2011 notice of disagreement and June 2013 substantive appeal that his headaches were "continu[ing] to worsen," described his service-connected gastrointestinal problems as "ever-worsening," and argued that his gastrointestinal symptoms should be evaluated on the basis of irritable bowel syndrome, rather than GERD.  In addition, it was noted at the Board hearing that the Veteran exhibited a deviation in the normal curvature of his spine-something that had not been noted on prior examination-and that he had radiation of low back symptoms down his right lower extremity, extending beyond the hip, into the thigh, knee, and calf (something else that had not been previously noted).  Under the circumstances, it is the Board's conclusion that the Veteran should be offered new examinations.  See, e.g., 38 C.F.R. § 3.327(a) (2015) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

A copy of the Veteran's DD Form 214(s) should also be procured.



For the reasons stated, this case is REMANDED for the following actions:

1.  Request from all appropriate source(s) a copy of the Veteran's DD Form 214(s) and any additional service treatment records dated subsequent to February 19, 2010, to include the report of any separation examination that may have been conducted prior to the Veteran's discharge from service.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If no additional service treatment records are available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  To the extent possible, arrange to have any service treatment records that were improperly scanned into the Veteran's Virtual VA file in a portrait orientation so as to "cut off" the right-hand side of those records (primarily those labeled, "Lab Results Flowsheet" and "Medications Flowsheet," dated February 19, 2010), re-scanned in the proper landscape orientation so that all information appearing in those records is visible in the electronic claims file(s).

3.  Ask the Veteran to provide a release for any relevant records of post-service chiropractic care he has received, to include the records of such care he previously submitted at the Board hearing in February 2014 or, alternatively, to submit the records himself.  If he provides a release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Ask the Veteran to provide a release for any additional, relevant records of treatment from Dr. Covelli, to particularly include any such record(s) dated in July 2010, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  Obtain copies of records pertaining to any relevant visits the Veteran has made to the clinic at Maxwell Air Force Base since the time of his separation from service, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination for purposes of evaluating the severity of his migraine headaches.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has prostrating attacks of migraine and, if so, how often they occur; whether they are brief or prolonged; and whether they are productive of severe economic inadaptability.

A complete medical rationale for all opinions expressed must be provided.

7.  Also arrange to have the Veteran scheduled for a VA spine examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disabilities of the Veteran's cervical and lumbar spine.

As part of the examination, the examiner should conduct range of motion studies on the neck and low back.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the service-connected disability of the Veteran's cervical and/or lumbar spine is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected low back disability.

A complete medical rationale for all opinions expressed must be provided.

8.  Arrange, in addition, to have the Veteran scheduled for a VA examination for purposes of evaluating the severity of his GERD, gastritis, and residuals of cholecystectomy.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the service-connected disabilities of the Veteran's upper digestive tract (i.e., GERD and gastritis) are manifested by persistently recurrent epigastric distress, pain (to include substernal, arm, or shoulder pain), regurgitation, vomiting, hematemesis, melena, dysphagia, pyrosis, and/or material weight loss; whether the disabilities are manifested by anemia and, if so, whether the anemia is moderate; and whether the service-connected symptoms are productive of impairment of health and, if so, whether such impairment is best characterized as severe, considerable, or less than considerable.  

As to symptoms associated with the lower digestive tract, the examiner should offer an opinion with respect to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the Veteran's symptoms are attributable to removal of his gallbladder and, if so, whether such symptoms are best characterized as moderate or severe.

The examiner should also indicate whether any of the Veteran's service-connected symptoms are indicative of, or functionally and/or anatomically analogous to, irritable bowel syndrome, and, if so, whether the symptoms are best described as mild, manifested by disturbances of bowel function with occasional episodes of abdominal distress; moderate, manifested by frequent episodes of bowel disturbance with abdominal distress; or severe, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

A complete medical rationale for all opinions expressed must be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

